Citation Nr: 0608690	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  02-01 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Boise, Idaho


THE ISSUE

Entitlement to special monthly pension (SMP) based upon need 
of regular aid and attendance or housebound status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1952.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a January 2002 rating decision of the Boise, Idaho, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded the appeal in October 2003.  


FINDINGS OF FACT

1.  The veteran's disabilities are service-connected 
lumbosacral strain, rated as 20 percent disabling, plus 
disabilities considered only for pension purposes that 
include anxiety, bilateral cataracts, generalized arthritis, 
hypertension, and hearing loss, with a combined rating of 70 
percent.    

2.  The veteran does not need regular aid and assistance to 
perform activities necessary for daily living; he is not 
housebound.  

3.  The veteran did not report for VA examination in June 
2005 and did not provide an explanation of good cause for 
failure to report for the scheduled examination.


CONCLUSION OF LAW

The criteria for SMP based on need of regular aid and 
attendance, or housebound status, are not met.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352, 3.655 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is in effect only for lumbosacral strain, 
rated as 20 percent disabling from April 13, 1960.  
Disabilities considered only for pension purposes are anxiety 
(30 percent), bilateral cataracts (30 percent), generalized 
arthritis (20 percent), hypertension (10 percent), and 
hearing loss (noncompensable).  The combined rating for 
pension purposes is 70 percent.  

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" is entitled to VA pension benefits.  See 
38 U.S.C.A. § 1521(a) (West 2002).  

A veteran entitled to nonservice-connected pension may be 
paid a higher, special monthly rate if he needs regular aid 
and attendance of another individual to conduct routine 
activities necessary for daily life.  38 U.S.C.A. § 1521(d).  
Such need is found if he is a patient in a nursing home due 
to mental or physical incapacity; or is helpless or blind (or 
nearly so) as to need regular aid and attendance; or 
establishes a factual need thereof under 38 C.F.R. 
§ 3.352(a).  

Housebound-rate SMP is warranted if the veteran has a 
disability rated at 100 percent (but not including total 
rating based upon unemployability under 38 C.F.R. § 4.17) and 
(1) has additional disability or disabilities independently 
ratable at 60 percent or more, or (2) by reason of disability 
or disabilities, is permanently housebound but does not 
qualify for SMP at the "aid and attendance" rate.  38 
U.S.C.A. § 1521(e) (West 2002); 38 C.F.R. § 3.351(d)(1) and 
(2) (2005).  "Permanently housebound" status is met when 
the veteran is substantially confined to his house (or ward 
or clinical areas, if institutionalized) or immediate 
premises due to disability that likely will remain throughout 
his lifetime.  38 U.S.C.A. § 1502(c) (West 2002); 38 C.F.R. § 
3.351(d)(2) (2005).

The veteran is not confined to a nursing facility, nor was he 
advised to stay at such a facility.  Nor is his diminished 
visual acuity due to cataracts, recently measured as "worse 
than 20/200" in the right and "about 20/200" in the left, 
as corrected (see May 2004 VA examination report), severe 
enough to establish blindness as VA defines it.  See 38 
U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b) and (c) (blindness 
is visual acuity of 5/200 or less bilaterally, or concentric 
contraction of the visual field to 5 degrees or less).   


Nor is factual need of aid and attendance consistent with 
38 C.F.R. § 3.352(a) criteria shown.  The veteran is not 
helpless and or bedridden.  On the contrary, he appeared for 
the May 2004 VA examination independently, without an aide, 
by travelling in a van.  Although he reportedly no longer has 
a driver's license due to diminished visual acuity (worse in 
the right eye as stated in the examination report), he is 
able to see well enough ride his bicycle to purchase food and 
other necessities.  He also has vision sufficient for other 
activities, as he reported watching television and repairing 
a clock, and, on examination, read a Postal Service sign 
about 8 feet away and the time on a wall clock 10 feet away.  
He is spry in his movements (he got on and off the 
examination table and chair easily).  He goes outside daily 
to bike or walk, although he does use a cane to help with 
balance.  He was observed walking about 100 feet, with a 
cane, with a relatively normal, but somewhat forward-stooped, 
gait.  He attends to grooming, dressing, toileting, feeding, 
and shopping needs on his own.  He lives with his sister, who 
apparently performs some basic activities like cooking meals 
with the food the veteran purchases.  The VA examiner opined 
that the veteran is not helpless, as he said, "I believe he 
is able to protect himself from the hazards and dangers of 
daily environment."           

Nor is entitlement to housebound benefits shown.  First, no 
nonservice-connected disability is rated as totally 
disabling, much less 60 percent disabling.  Second, the 
veteran is not substantially confined to his dwelling or home 
due to the severity of one or more of his health problems.  
The May 2004 VA examination report amply demonstrates the 
veteran is not confined to his home.  He is not hospitalized 
or bedridden.  There is no clinical evidence that any doctor 
advised him to be so confined due to health problems.   

The May 2004 examination report does not provide evidence to 
show that the veteran meets the requirements for special 
monthly pension.  The subsequent VA treatment records, dated 
through April 2005, show that the veteran was referred for 
services of an aide in August 2004, and that these services 
were authorized through July 2005.  The treatment records, 
however, do not specify the basis for the authorization of 
these service, that is, they do not show visual acuity 
meeting the criteria of 38 C.F.R. § 3.351(c)(1) or document 
the basis for a factual need for aid and attendance.  
Unfortunately, the Board must deny the claim because the 
veteran failed to report for a VA examination in June 2005.  
See 38 C.F.R. § 3.655(b).

The veteran failed to appear for an examination specifically 
to determine visual acuity scheduled to be held in May 2004.  
In December 2004, he was advised by letter from the Appeals 
Management Center (AMC) that he would be contacted about 
scheduling another examination.  The AMC apparently saw need 
for such examination because VA clinical records, dated later 
in 2004, indicated the veteran could benefit from home-based 
assistance and given the veteran's poor vision.  The veteran 
requested that the examination be rescheduled until after May 
1, 2005.  An examination was scheduled to be held in June 
2005, but the veteran failed to appear.  The AMC wrote the 
veteran advising him to write within 30 days to reschedule 
the missed examination.  The veteran provided no explanation 
as to why he missed the examination, even though he was told 
in a May 2005 letter that failure to report for an 
examination without good cause could have adverse 
consequences, as the decision would be made based on what is 
in the record.  Rather, he wrote in a statement received in 
July 2005 that he wished to drive; he did not ask to 
reschedule the missed appointment.  The October 2005 note 
from the veteran's sister, responding to the September 2005 
Supplemental Statement of the Case, to the effect the veteran 
"feels too bad" to go to a VA RO "right now" is not good 
cause as to why he could not appear for the examination 
scheduled to be performed months before then, and, in any 
event, she wrote that the veteran desires to submit the case 
for appellate review before the expiration of the 60-day 
comment period.              

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice must inform the claimant of any information and 
evidence not of record necessary to substantiate the claim, 
that VA will seek to provide, and that the claimant is 
expected to provide.  It must ask the claimant to provide any 
evidence in his possession pertaining to the claim.  
38 C.F.R. § 3.159(b)(1).  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

VA provided the veteran multiple notices between 2001 and 
2005, which collectively, advised him what regulatory 
criteria apply to obtain SMP benefits at the aid and 
attendance or housebound rate, and told him that, if he 
identifies the sources of evidence pertinent thereto, then VA 
would assist him in obtaining records from such sources.  He 
was told that the responsibility to substantiate the claim 
ultimately lies with him.  The Statement of the Case (SOC) 
and Supplemental SOC (SSOC) also discussed the requirements 
and why the claim remains denied.  The "fourth element" 
notice was accomplished with citation of 38 C.F.R. § 3.159, 
from which the element is derived.  He was also explicitly 
asked in 2004 and 2005 letters to supply evidence in his 
possession that pertains to his claim.    

The Board finds no prejudicial error as to timing or 
substantive-content of notice.  Again, even after the 
issuance of the SSOC, the veteran did not provide any new 
evidence.  Neither he nor his representative claimed that VA 
failed to comply with Section 5103(a) notice requirements, or 
that there is other evidence required for full and fair 
adjudication of the claim.  See Mayfield, supra.  

Moreover, as the claim is denied as to both aid and 
attendance and housebound benefits, there is no issue as to 
prejudicial error based on lack of discussion in notices as 
to effective date therefor.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006).  See generally Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question not addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes VA clinical records and a VA examination.  VA 
attempted to provide further assistance in the form of 
additional examination, but the veteran failed to appear 
despite appropriate notice of the scheduling and of the 
consequences of failure to appear without good cause.  The 
veteran has not reported the existence of additional, missing 
evidence despite notice that he can do so.  Based on the 
foregoing, the Board concludes that VA has met its duty-to-
assist obligations.     


ORDER

Special monthly compensation based upon need of regular aid 
and attendance and/or housebound status is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


